Citation Nr: 1146622	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss prior to November 30, 2007, in excess of 10 percent from November 30, 2007, and in excess of 30 from November 7, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.  

This matter comes before the Board of Veterans Affairs (VA) Regional Office (RO) on appeal from a rating decision entered in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, granting service connection for bilateral hearing loss and assigning a 0 percent rating therefor, effective from August 2004.  Following entry of the Board's remand in November 2008, the RO by its rating decision of May 2008 increased the rating to 10 percent from November 30, 2007, and the VA's Appeals Management Center (AMC) in Washington, DC, by its rating decision of February 2010, further increased the rating assigned to 30 percent, effective from November 7, 2009.  

This case was most recently before the Board in July 2010, when it was again remanded to the AMC so that additional development could be undertaken, and following the AMC's completion of the requested actions, the case has since been returned to the Board for further review.  

Notice is taken that the Veteran in his written statement in May 2008 indicated that an increase to 10 percent would satisfy the issue(s) presented by the instant appeal, although it is also evident that he has continued to pursue this appeal, arguing in effect that higher initial ratings are warranted.  In light of that fact, and inasmuch as the maximum evaluation possible has not been assigned, the Board herein proceeds to adjudicate the issue of whether initial ratings in excess of those previously assigned are for assignment.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  From August 31, 2004, to November 29, 2007, not more than level III hearing of the right ear and level II hearing of the left ear is shown.  

2.  From November 30, 2007, to November 6, 2009, not more than level V hearing of the right ear and level II hearing of the left ear is demonstrated.  

3.  From November 7, 2009, not more than level VII hearing of the right ear and level III hearing of the left ear is identified.  

4.  The schedular criteria for rating of the Veteran's bilateral hearing loss are adequate for evaluation of the specific manifestations resulting for that disorder and its corresponding level of impairment.  


CONCLUSIONS OF LAW

1.  From August 31, 2004, to November 29, 2007, the criteria for the assignment of a rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).  

2.  From November 30, 2007, to November 6, 2009, the criteria for the assignment of a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).  

3.  From November 7, 2009, the criteria for the assignment of a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

This matter was remanded by the Board in November 2008 and July 2010 in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development requests appear to have been completed as directed, and it is of note that neither the appellant, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 20-71 (1998).  

Before addressing the merits of the Veteran's claim for initial ratings, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of a series of letters, dated in August and September 2004, January and May 2005, January and March 2006, January 2009, and December 2010, as to the underlying claim for service connection and claim for initial ratings that followed.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the first VCAA letters preceded as the initial adjudicatory action; however, complete VCAA notice did not, in violation of Pelegrini.  That notwithstanding, following the mailing of the last VCAA notice by which full notice was provided, any error as to the timing or substance of the notice was cured by the subsequent issuance of a supplemental statement of the case as to the issue herein under review.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA medical examinations with respect to the disabilities at issue.  The reports from these examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  While the claims folder was not made available to each and every VA examiner, that is not an absolute requirement and it is noted that the ratings assigned are based primarily upon pure tone thresholds and speech recognition scores obtained on audiometric testing, which are fully set forth on each evaluation undertaken by VA for rating purposes.  Accordingly, further development action relative to the disorder at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing laws and regulations.  

Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate DCs identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The record reflects that service connection for bilateral hearing loss was established by the RO through its rating decision of May 2005.  At that time, a noncompensable rating was assigned under DC 6100 for his bilateral hearing loss, effective from August 31, 2004.  Given the fact that the veteran timely filed a notice of disagreement with the initial rating assigned, the holding in Fenderson v. West, 12 Vet. App. 119,126 (1999) is applicable.  Under Fenderson, at the time of an initial rating, separate or "staged" ratings may be assigned for separate periods of time based on the facts found.  Notice, too, is taken that the RO by its rating decision of May 2008 increased the initial rating assigned from 0 to 10 percent, effective from November 30, 2007, and that the AMC further increased the rating assigned from 10 percent to 30 percent, effective from November 7, 2009, via its rating action in February 2010.  

In view of the foregoing, there is presented three questions, that of entitlement to an initial rating in excess of 0 percent for bilateral hearing loss from August 31, 2004, to November 29, 2007; entitlement to a rating in excess of 10 percent from November 30, 2007, to November 6, 2009; and entitlement to a rating in excess of 30 percent for the period on and after November 7, 2009.  

It is the Veteran's primary contention on appeal that he is entitled to higher initial ratings than those assigned by the RO and AMC.  He describes a progressive worsening of his auditory acuity and the need for use of hearing aids to permit him to function in everyday activities.  

For the purpose of rating the Veteran's hearing loss, it is noted that the applicable criteria call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85.  Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII.  

Under 38 C.F.R. § 4.86(a), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if puretone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 

VA audiological examinations were performed in April 2005, February 2008, and November 2009.  The initial VA evaluation in April 2005 disclosed level III hearing of the right ear and level II hearing with respect to the left ear; there was no indication of any exceptional hearing impairment.  When evaluated in February 2008, level IV hearing of the right ear was demonstrated, along with an exceptional hearing impairment indicative of level V hearing with use of Table VIa; level II hearing of the left ear was shown.  In November 2009, level VII hearing of the right ear was indicated, following adjustment for exceptional hearing impairment, and left ear hearing at level III was identified.  

Also of record is the report of an audiological study undertaken by VA during the course of VA treatment of the Veteran's hearing loss.  That testing, however, was not conducted in accordance with the prescribed protocol for rating purposes, to include use of the Maryland CNC word list for testing of speech recognition, and cannot be relied upon for evaluation under DC 6100.  During the course of VA treatment, the Veteran was prescribed use of hearing aids.  In January 2009, the Veteran complained of a diminution of his auditory acuity, with examination showing occlusion of the receiver and/or microphone of his hearing aids due to accumulated cerumen.  Cleaning of one of the hearing aids resulted in improved hearing; the other device was sent for repair.  Auditory testing disclosed a mild to severe sensorineural hearing loss of the right ear from 500 to 8000 Hertz, while the left ear showed normal hearing at 1000 Hertz and a mild to severe sensorineural hearing loss from 1500 to 8000 Hertz.  

Review of the data shows no basis for the assignment of a compensable schedular rating for the Veteran's bilateral hearing loss under DC 6100 at any point in time from August 31, 2004, to November 29, 2007, given the presence of level III and II hearing by audiometric testing.  Not more than the already assigned 10 percent rating is assignable for the period beginning November 30, 2007, based on recorded tests results, and, similarly, no more than the previously assigned 30 percent evaluation is for assignment for the period from November 7, 2009.  Fenderson, supra. 

The Board has considered the Veteran's statements regarding the severity of his hearing impairment but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra. The audiological data presented do not permit the assignment of schedular evaluations assigned previously by the RO and AMC.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluations of record contain some findings relevant to the impact of the Veteran's hearing on his daily and occupational living, although this was not accomplished fully on each VA examination undertaken.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that it is not necessary to do so and therefore, will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected bilateral hearing loss is fully accounted for under DC 6100, to include his complaints of being unable to hear well in the presence of background noise or soft-spoken persons or when listening to the television.  With use of hearing aids, his auditory acuity is improved somewhat, but there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating.  

As a preponderance of the evidence is against the Veteran's claim, his claim must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Initial ratings in excess of 0 percent for bilateral hearing loss prior to November 30, 2007, in excess of 10 percent from November 30, 2007, and in excess of 30 percent from November 7, 2009, are denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


